Exhibit 10.2
 
TERMINATION OF THE
SALARY CONTINUATION AGREEMENT
DATED [*]
BETWEEN
SANTA LUCIA BANK
AND
[*]




This Termination Agreement (the “Termination”) by and between Santa Lucia Bank,
a California corporation, (the “Bank”) and [*] (the “Executive”), is made this
___ day of [*], 2011.
 
WITNESSETH:
 
WHEREAS, the Bank and the Executive are parties to a Salary Continuation
Agreement dated [*] (the “Agreement”); and
 
WHEREAS, the Bank and the Executive wish to terminate the Agreement;
 
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Executive agree as follows.
 
AGREEMENT
 
1.           Termination.  The Bank and the Executive agree to terminate the
Agreement effective as of the first day of January, 2011.
 
2.           Payment.  During the period between May 1, 2012 and April 30, 2013,
the Bank shall pay the Executive the full amount of the Accrued Liability
Balance, calculated as of January 1, 2011.
 
3.           Complete Liquidation of Executive’s Interest.  The payment
described in the Section 2 fully and completely liquidates the Executive’s
interest in the Agreement.
 
4.           Compliance with Tax and Regulatory Requirements.
 
a.      Internal Revenue Code Section 409A.  The Bank and Executive both intend
for this Termination to meet the requirements of Treasury Regulations Section
1.409A-3(j)(ix)(C).  Consequently, the Bank is entering into substantially
similar termination agreements with respect to all the non-qualified deferred
compensation agreements to which the Bank is a party such that i) all the
non-qualified deferred compensation agreements to which the Bank is a party will
be terminated, and ii) each of the executives and directors who are party to a
non-qualified deferred compensation agreements will receive full payment for
their entire interest in the agreements within twelve (12) months following such
terminations. Furthermore, the Bank warrants and represents that i) this
Termination is not being made proximate to a downturn in the financial health of
the Bank, and ii) the Bank will not implement a new plan which would be
aggregated with the Agreement under Treasury Regulations Section 1.409A-1(c)
within the three (3) years following the termination of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
b.      FDIC Golden Parachute Restrictions.  The Bank has complied with all the
requirements of Section 28(k) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1828(k) and Part 359 of the Rules and Regulations of the Federal Deposit
Insurance Corporation.
 
5.           Modification.  Any modification of this Termination shall be
effective only if it is in writing and signed by each party or such party's
authorized representative, and only to the extent that it is compliant with all
applicable codes and statutes.  The Bank may not revoke this Termination of its
own accord.
 
IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Termination as indicated below:
 
 

Executive:      Bank:                      
 
 
By:
        Its:    

 
 
 

--------------------------------------------------------------------------------

 
 